Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K264/A) Offering Period: February 28, 2013 – March 27, 2013 3 Year Autocallable Buffered Return Equity Securities Linked to the S&P 500 ® Index and the Russell 2000 ® Index Return Profile • 3 year Autocallable Note linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index. • If a Trigger Event occurs on any Review Date, the securities will be automatically redeemed and you will be entitled to receive a cash payment equal to the principal amount of securities you hold plus the Automatic Redemption Premium applicable to that Review Date. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by not more than the Buffer Amount, then the investor will be entitled to receive their principal amount at maturity. • If the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount, then the investor will lose 1.00% for every 1.00% decline in the Lowest Performing Underlying beyond the Buffer Amount. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be March 28, 2013 Settlement Date: Expected to be April 3, 2013 Underlying: The S&P 500 ® Index and the Russell 2000 ® Index. Automatic Redemption: If a Trigger Event occurs on any Review Date, the securities will be automatically redeemed at an amount equal to the principal amount of the securities held plus the Automatic Redemption Premium applicable to that Review Date. Trigger Event: A Trigger Event will occur on a Review Date if the closing levels of both Underlyings are equal to or greater than their respective Trigger Levels. Trigger Level: For each Underlying on each Review Date, expected to be approximately 100% of the Initial Level of such Underlying (to be determined on the Trade Date). Review Dates: March 31, 2014, March 31, 2015 and the Valuation Date. Payment Dates: April 3, 2014, April 3, 2015 and the Maturity Date. Automatic Redemption Premium: • Expected to be approximately $80 if a Trigger Event occurs on the first Review Date • Expected to be approximately $160 if a Trigger Event occurs on the second Review Date • Expected to be approximately $240 if a Trigger Event occurs on the third Review Date Redemption Amount: Subject to Automatic Redemption, an amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: If (a) the Final Level of the Lowest Performing Underlying is less than its Initial Level by not more than the Buffer Amount, zero; (b) if the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount, then: [(Final Level – Initial Level) /Initial Level] + Buffer Amount. Buffer Amount: [12.50-17.50]% Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: March 30, 2016 Maturity Date: April 4, 2016 CUSIP: 22546T2S9 Benefits • If both Underlyings have appreciated on any Review Date, offers an Automatic Redemption Premium. • Reduced downside risk due to a Buffer Amount of between [12.50-17.50] % (to be determined on the Trade Date). Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Automatic Redemption Premium or Underlying Return of the Lowest Performing Underlying (1) Automatic Redemption Amount or Redemption Amount per $1,000 Principal Amount of Securities 50% 24% $1240 40% 24% $1240 30% 24% $1240 20% 24% $1240 10% 24% $1240 0% 24% $1240 -10% 0% $1000 -20% -5% $950 -30% -15% $850 -40% -25% $750 -50% -35% $650 Assumes a Buffer Amount of 15.00% (the midpoint of the expected range) and that trade is not subject to Automatic Redemption prior to the Third Review Date (i.e, the Valuation Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to [82.50-87.50]% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • Redemption Amount will be less than the principal amount if the Final Level of the Lowest Performing Underlying is less than its Initial Level by more than the Buffer Amount. • The appreciation potential of the securities will be limited by the Automatic Redemption
